                                                                   Case 6:20-cr-00034-CEM-EJK Document 31 Filed 05/27/20 Page 1 of 5 PageID 188



                           BOP-Reported COVID-19 Test Results Nationwide1                                                       4/26/2020        799          385            27           319          124            0           1654
                                                                                                                                4/27/2020       1046          390            28           330          124            0           1918
                                                                                                                                4/28/2020       1314          404            30           335          132            0           2215
                Number       Number                     Number        Number                                                    4/29/2020       1534          414            31           343          132            0           2454
                                           Number                                  Number
                   of           of                        of            of                      Total BOP
      Date                                of Inmate                                of Staff                                     4/30/2020       1692          426            33           349          132            0           2632
                Positive    Recovered                   Positive     Recovered                    Cases
                                           Deaths                                  Deaths                                       5/1/2020        1842          509            36           343          146            0           2876
                Inmates      Inmates                     Staff         Staff
                                                                                                                                5/2/2020        1919          515            37           349          147            0           2967
    3/20/2020      0                          0             2                          0             2                          5/3/2020        1926          515            38           350          148            0           2977
    3/21/2020      1                          0             2                          0             3                          5/4/2020        1984          543            40           356          149            0           3072
    3/22/2020      1                          0             2                          0             3                          5/5/2020        2066          561            41           359          149            0           3176
    3/23/2020      3                          0             3                          0             6                          5/6/2020        2100          559            42           365          149            0           3215
    3/24/2020      6                          0             3                          0             9                          5/7/2020        2646          591            44           244          278            0           3803
    3/25/2020      6                          0             3                          0             9                          5/8/2020        3082          619            45           248          279            0           4273
    3/26/2020      10                         0             8                          0             18                         5/9/2020        3330          624            46           250          279            0           4529
    3/27/2020      14                         0             13                         0             27                         5/10/2020       3319          656            48           250          279            0           4552
    3/28/2020      19                         1             19                         0             39                         5/11/2020       3379          656            49           250          279            0           4613
    3/29/2020      19                         1             19                         0             39                         5/12/2020       2817          1288           50           279          279            0           4713
    3/30/2020      28                         1             24                         0             53                         5/13/2020       2820          1353           51           266          282            0           4772
    3/31/2020      29                         1             30                         0             60                         5/14/2020       2322          1809           52           272          284            0           4739
    4/1/2020       57                         3             37                         0             97                         5/15/2020       2296          1874           55           275          287            0           4787
    4/2/2020       75                         6             39                         0            120                         5/16/2020       2280          1950           56           283          287            0           4856
    4/3/2020       91                         7             50                         0            148                         5/17/2020       2319          1955           56           284          287            0           4901
    4/4/2020      120                         8             54                         0            182                         5/18/2020       2338          1971           57           196          375            0           4937
    4/5/2020      138                         8             59                         0            205                         5/19/2020       2298          2109           57           198          375            0           5037
    4/6/2020      196                         8             63                         0            267                         5/20/2020       2267          2177           58           188          389            0           5079
    4/7/2020      241                         8             72                         0            321                         5/21/2020       1735          2767           59           191          392            0           5144
    4/8/2020      272                         8            105                         0            385                         5/22/2020       1594          3047           59           194          394            0           5288
    4/9/2020      283            14           8            125            7            0            437                         5/23/2020       1603          3057           59           194          395            0           5308
    4/10/2020     318            15           9            163            8            0            513                         5/24/2020       1558          3144           59           186          403            0           5350
    4/11/2020     335            15           9            185           12            0            556                         5/25/2020       1556          3144           59           175          414            0           5348
    4/12/2020     352            19           10           189           12            0            582                         5/26/2020       1577          3180           64           181          413            0           5415
    4/13/2020     388            19           13           201           12            0            633
    4/14/2020     446            20           14           248           13            0            741
    4/15/2020     451            49           16           280           18            0            814
    4/16/2020     473            64           18           279           23            0            857
    4/17/2020     465           113           18           296           25            0            917
    4/18/2020     479           145           21           305           26            0            976
    4/19/2020     495           155           22           309           29            0           1010
    4/20/2020     497           205           22           319           33            0           1076
    4/21/2020     540           220           23           323           49            0           1155
    4/22/2020     566           248           24           342           52            0           1232
    4/23/2020     620           302           24           357           53            0           1356
    4/24/2020     649           380           25           336           98            0           1488
    4/25/2020     730           383           26           317          124            0           1580

1
 Numbers obtained from www.bop.gov/coronavirus on a daily basis. There is good reason to believe that the numbers reported by the BOP understate the actual number of tested-positive cases. Compare M. Licon-Vitale, MCC Ward, and D. Edge, MDC
Warden, Response to EDNY Administrative Order 2020-14 (Apr. 7, 2020) at https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive inmates at MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr. 7, 2020) at
www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).
                                                                Case 6:20-cr-00034-CEM-EJK Document 31 Filed 05/27/20 Page 2 of 5 PageID 189



                BOP-Reported COVID-19 Test Results Nationwide                                                                                        BOP-Reported COVID-19 Test Results Nationwide
6000                                                                                                                               6000                                                                                         70


                                                                                                                                                                                                                                60
5000                                                                                                                               5000

                                                                                                                                                                                                                                50




                                                                                                           Positive Test Results
                                                                                                                                   4000
4000
                                                                                                                                                                                                                                40




                                                                                                                                                                                                                                     Deaths
                                                                                                                                   3000
3000
                                                                                                                                                                                                                                30

                                                                                                                                   2000
2000                                                                                                                                                                                                                            20

                                                                                                                                   1000
                                                                                                                                                                                                                                10
1000
                                                                                                                                     0                                                                                          0
  0



                                                                                                                                          Number of Positive Inmates   Number of Recovered Inmates   Number of Positive Staff
       Number of Positive Inmates   Number of Recovered Inmates    Number of Inmate Deaths                                                Number of Recovered Staff    Total BOP Cases               Number of Inmate Deaths
       Number of Positive Staff     Number of Recovered Staff      Number of Staff Deaths                                                 Number of Staff Deaths
                                                                    Case 6:20-cr-00034-CEM-EJK Document 31 Filed 05/27/20 Page 3 of 5 PageID 190



                         COVID-19 Rate of Infection for Various Populations
                                                                                                                                                                 COVID-19 Infections per 1,000 People
                                                                                                                                                                    Bureau of Prisons    United States      China   Italy

                                                                      Infections/ 1,000        Infection Rate as                                                32.33
              Location                Cases          Population            People            Percent of Population
    BOP Imprisoned Population      4,8212          149,1293           32.33                 3.2328%
    United States                  1,679,4194      329,703,2035       5.09                  0.5094%
    China                          84,1026         1,394,015,9777     0.06                  0.0060%
    Italy                          230,5558        62,402,6599        3.69                  0.3695%

                                                                                                                                                                                  5.09
                                                                                                                                                                                                                    3.69
                                                      BOP has an infection rate X times higher                                                                                                     0.06
                 Compared to the United States        6.35                                                                                                                       Infections/ 1,000 People
                 Compared to China                    535.84
                 Compared to Italy                    8.75




2
  Includes the number of BOP inmates who have tested positive for COVID-19, the number of BOP inmates who have recovered, and the number of BOP inmates who have died from COVID-19. Numbers obtained from www.bop.gov/coronavirus on a daily
basis. There is good reason to believe that the numbers reported by the BOP understate the actual number of tested-positive cases. Compare M. Licon-Vitale, MCC Ward, and D. Edge, MDC Warden, Response to EDNY Administrative Order 2020-14 (Apr. 7,
2020) at https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive inmates at MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr. 7, 2020) at www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).
3
  Includes the number of federal inmates in BOP-managed institutions, the number of federal inmates in community-based facilities, and the number of federal inmates who have died from COVID-19. Numbers obtained from www.bop.gov/coronavirus on a
daily basis.
4
  Numbers obtained on 5/26/2020 at 7:21pm from https://coronavirus.jhu.edu/map.html
5
  Numbers obtained on 5/26/2020 at 7:24pm from https://www.census.gov/popclock/
6
  Numbers obtained on 5/26/2020 at 7:21pm from https://coronavirus.jhu.edu/map.html
7
  Numbers obtained on 5/26/2020 at 7:24pm from https://www.census.gov/popclock/
8
  Numbers obtained on 5/26/2020 at 7:21pm from https://coronavirus.jhu.edu/map.html
9
  Numbers obtained on 5/26/2020 at 7:24pm from https://www.census.gov/popclock/
                                                                    Case 6:20-cr-00034-CEM-EJK Document 31 Filed 05/27/20 Page 4 of 5 PageID 191



              Rate of Rise of Reported COVID-19 Cases in Bureau of Prisons10
                               and the United States11, Every 3 Days
                                                                                                                                                                              Rate of Rise of COVID-19 Infections
                                                                                                                                                  250.00%
                                                    Cumulative                                        Cumulative
                                                                     Number of
                   Number of       BOP Rate of      BOP Rate of                      U.S. Rate of     U.S. Rate of                                200.00%
       Date                                                           National
                   BOP Cases          Rise           Rise Since                          Rise          Rise Since
                                                                       Cases
                                                     3/20/2020                                        3/20/2020                                   150.00%
     3/20/2020          2             0.00%            0.00%           18,747           0.00%            0.00%
     3/23/2020          6            200.00%          200.00%          44,183          135.68%          135.68%                                   100.00%

     3/26/2020         18            200.00%          400.00%          85,356           93.19%          228.87%
                                                                                                                                                   50.00%
     3/29/2020         39            116.67%          516.67%          140904           65.08%          293.95%
      4/1/2020         97            148.72%          665.38%          213144           51.27%          345.21%                                     0.00%




                                                                                                                                                            3/20/2020


                                                                                                                                                                        3/27/2020


                                                                                                                                                                                    4/3/2020


                                                                                                                                                                                                 4/10/2020


                                                                                                                                                                                                             4/17/2020


                                                                                                                                                                                                                         4/24/2020


                                                                                                                                                                                                                                           5/1/2020


                                                                                                                                                                                                                                                      5/8/2020


                                                                                                                                                                                                                                                                 5/15/2020


                                                                                                                                                                                                                                                                             5/22/2020
      4/4/2020        182             87.63%          753.01%          304826           43.01%          388.23%
      4/7/2020        321             76.37%          829.39%          395011           29.59%          417.81%
     4/10/2020        513             59.81%          889.20%          492,416          24.66%          442.47%
     4/13/2020        633             23.39%          912.59%          579,005          17.58%          460.06%                                                                            BOP Rate of Rise                          U.S. Rate of Rise
     4/16/2020        857             35.39%          947.98%          661,712          14.28%          474.34%
     4/19/2020        1010            17.85%          965.83%          746,625          12.83%          487.17%
     4/22/2020        1232            21.98%          987.81%          828,441          10.96%          498.13%
     4/25/2020        1580            28.25%         1016.06%          928,619          12.09%          510.23%                                                 Cumulative Rate of Rise of COVID-19 Infections
     4/28/2020        2215            40.19%         1056.25%          981,246          5.67%           515.89%
                                                                                                                                                 1400.00%
      5/1/2020        2876            29.84%         1086.09%         1,062,446         8.28%           524.17%
                                                                                                                                                 1200.00%
      5/4/2020        3072            6.82%          1092.91%         1,152,372         8.46%           532.63%
                                                                                                                                                 1000.00%
      5/7/2020        3803            23.80%         1116.70%         1,219,066         5.79%           538.42%
                                                                                                                                                  800.00%
     5/10/2020        4552            19.69%         1136.40%         1,300,696         6.70%           545.12%
                                                                                                                                                  600.00%
     5/13/2020        4772            4.83%          1141.23%         1,364,061         4.87%           549.99%
     5/16/2020        4856            1.76%          1142.99%         1,446,196         6.02%           556.01%                                   400.00%

     5/19/2020        5037            3.73%          1146.72%         1,504,830         4.05%           560.06%                                   200.00%

     5/22/2020        5288            4.98%          1151.70%         1,571,617         4.44%           564.50%                                     0.00%

     5/25/2020        5348            1.13%          1152.83%         1,637,456         4.19%           568.69%


                                                                                                                                                                                      Cumulative BOP Rate of Rise Since 3/20/2020
                                                                                                                                                                                      Cumulative U.S. Rate of Rise Since 3/20/2020




10
   Numbers obtained from www.bop.gov/coronavirus on a daily basis. There is good reason to believe that the numbers reported by the BOP understate the actual number of tested-positive cases. Compare M. Licon-Vitale, MCC Ward, and D. Edge, MDC
Warden, Response to EDNY Administrative Order 2020-14 (Apr. 7, 2020) at https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive inmates at MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr. 7, 2020) at
www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).
11
   Numbers obtained from https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
                                                                      Case 6:20-cr-00034-CEM-EJK Document 31 Filed 05/27/20 Page 5 of 5 PageID 192



     Number of Reported COVID-19 Cases in Bureau of Prisons12 and the United
                 States13, 31 Days Since First Reported Infection


                        Day of Known                        BOP                        U.S.
                                           BOP Date                     U.S. Date                                                                                     COVID-19 Case Comparison,
                        COVID-19 Case                    Infections                 Infections
                                                                                                                                                                  31 Days Since First Reported Infection
                            Day 1          3/20/2020          2        1/22/2020        1                                                      1200
                            Day 2          3/21/2020          3        1/23/2020        1
                                                                                                                                               1000
                            Day 4          3/23/2020          6        1/25/2020        2
                            Day 5          3/24/2020          9        1/26/2020        5                                                       800
                            Day 7          3/26/2020          18       1/28/2020        5                                                       600
                            Day 8          3/27/2020          27       1/29/2020        5
                            Day 10         3/29/2020          38       1/31/2020        7                                                       400

                            Day 11         3/30/2020          52       2/1/2020         8                                                       200
                            Day 12         3/31/2020          59       2/2/2020         8
                                                                                                                                                  0
                            Day 13         4/1/2020           94       2/3/2020         11




                                                                                                                                                       Day 1
                                                                                                                                                       Day 2
                                                                                                                                                       Day 4
                                                                                                                                                       Day 5
                                                                                                                                                       Day 7
                                                                                                                                                       Day 8
                                                                                                                                                      Day 10
                                                                                                                                                      Day 11
                                                                                                                                                      Day 12
                                                                                                                                                      Day 13
                                                                                                                                                      Day 14
                                                                                                                                                      Day 15
                                                                                                                                                      Day 16
                                                                                                                                                      Day 17
                                                                                                                                                      Day 18
                                                                                                                                                      Day 19
                                                                                                                                                      Day 20
                                                                                                                                                      Day 21
                                                                                                                                                      Day 22
                                                                                                                                                      Day 23
                                                                                                                                                      Day 24
                                                                                                                                                      Day 25
                                                                                                                                                      Day 26
                                                                                                                                                      Day 27
                                                                                                                                                      Day 28
                                                                                                                                                      Day 29
                                                                                                                                                      Day 30
                                                                                                                                                      Day 31
                            Day 14         4/2/2020          114       2/4/2020         11
                            Day 15         4/3/2020          141       2/5/2020         11
                                                                                                                                                                              BOP Infections      US Infections
                            Day 16         4/4/2020          174       2/6/2020         11
                            Day 17         4/5/2020          197       2/7/2020         11
                            Day 18         4/6/2020          259       2/8/2020         11
                            Day 19         4/7/2020          313       2/9/2020         11
                            Day 20         4/8/2020          377       2/10/2020        11
                            Day 21         4/9/2020          437       2/11/2020        12
                            Day 22         4/10/2020         513       2/12/2020        12
                            Day 23         4/11/2020         556       2/13/2020        13
                            Day 24         4/12/2020         582       2/14/2020        13
                            Day 25         4/13/2020         633       2/15/2020        13
                            Day 26         4/14/2020         741       2/16/2020        13
                            Day 27         4/15/2020         814       2/17/2020        13
                            Day 28         4/16/2020         857       2/18/2020        13
                            Day 29         4/17/2020         917       2/19/2020        13
                            Day 30         4/18/2020         976       2/20/2020        13
                            Day 31         4/19/2020        1010       2/21/2020        13




12
   Numbers obtained from www.bop.gov/coronavirus on a daily basis. There is good reason to believe that the numbers reported by the BOP understate the actual number of tested-positive cases. Compare M. Licon-Vitale, MCC Ward, and D. Edge, MDC
Warden, Response to EDNY Administrative Order 2020-14 (Apr. 7, 2020) at https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive inmates at MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr. 7, 2020) at
www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).
13
   Numbers obtained from https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
